DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 11-22, filed 14 March 2022, with respect to 103 rejections have been fully considered and are persuasive in view of the amendment.  The 103 rejections of 14 March 2022 has been withdrawn. 
Claims 1-5, 7-15, and 17-22 would be allowable when claims are amended to overcome 112 rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In dependent claims 1 and 21-22 recite “performing a grayscale transformation on a plurality of pixels of the image data” and “performing a distance transformation on the plurality of pixels.” According to instant specification, it seems that grayscale and distance transformation are performed independently and combining two images from grayscale transformed and distance field transformed. However, claim recites to reflect that a grayscale transformation is performed on the pixels of the image data, and a distance field transformation is performed on the plurality of pixels. Thus, it is not clear whether the distance field transformation was performed on the pixels of the same set of image data, or on the pixels of grays scale transformed image data or on the pixels of a different image data.
The examiner recommends amending the claim limitation of “performing a distance field transformation on the plurality of pixels” to be definite as accordance with Figures 9A-B and paragraphs [0119].
Claims 12-15 recite “selecting the two endpoints of a vessel” and is not definite whether it meant to refer to “the vessel” recited in claim 1 or refer to a different and new vessel as claimed.
Claims 17 and 19 recite “performing a weighted combination on the first transformed image and the second transformed image,” “a first transformed image,” and “A second transformed image,” and “a weighted combination” refer to same or different from recited “a 
Claim 17 recites the limitation "the first transformation function" and “the second transformation function” in lines 13-16 in page 5.  There is insufficient antecedent basis for this limitation in the claim, as claims 1 and 17 do not recite “a first transformation function” and “a second transformation function.”
Claim 20 recites “of an image” and is not clear whether it meant to refer to recited “the image data” in claim 1 or new image as claimed. 
Claims 2-5, 7- 11, and 18 are rejected as they inherit rejection of independent claim 1 as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/PATRICIA J PARK/Primary Examiner, Art Unit 3793